Citation Nr: 1309509	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  04-37 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include blindness, macular degeneration, retinal detachment, and cataracts.  

2.  Entitlement to aid and attendance allowance benefits for the Veteran's spouse.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1954 to January 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim on appeal.  In July 2005, the Veteran moved and his claims files were transferred to RO in Portland, Oregon.  

In a February 2007 decision, the Board, in pertinent part, reopened the claim on appeal and remanded it for additional development and adjudicative action.  The case was returned to the Board for further appellate review and was denied on the merits in an October 2009 decision.  

The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated June 2011, the Court granted a Memorandum Decision, set aside the October 2009 Board decision related to the issue on appeal, and remanded the case to the Board for compliance with the terms of the memorandum decision.  In short, the Court found that VA should resubmit to the Veteran a September 2009 medical opinion from the Veterans Health Administration (VHA) prior to finally deciding his claim on appeal.  

In response to the Court's Memorandum Decision, the Board sent the Veteran a copy of a September 2009 VHA opinion and requested in an accompanying March 2012 letter to review the medical opinion and send any additional evidence or argument he may wish to submit.  He was advised that if he did not respond within 60 days, the Board would assume he had no further evidence or argument and proceed accordingly.  In April 2012, the Veteran submitted the completed medical opinion response form and indicated his request to have the claim sent back to the agency of original jurisdiction (AOJ) for review of the September 2009 VHA opinion in furtherance of the claim on appeal.  See 38 C.F.R. § 20.1304 (2012).  As such, in June 2012, the Board remanded this matter for additional AOJ consideration and readjudication.  In response, in a December 2012 supplemental statement of the case (SSOC), the Veteran's claim was readjudicated by the AOJ.  The SSOC expressly notes that the September 2009 VHA opinion was considered.  As the requested development has been completed, the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board also notes that, in September 2006, the Veteran testified at a video conference hearing held before a Veterans Law Judge.  In November 2011, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  He was advised that if he did not respond within 30 days, the Board would assume that he does not want another hearing and proceed accordingly.  As of this date, there has been no response from the Veteran; therefore, the Board finds there is no hearing request pending at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

An issue regarding entitlement to aid and attendance allowance benefits for the Veteran's spouse is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran was an X-ray technician during his three years of active duty and for decades after service and, as a result, was exposed to an indeterminate amount of ionizing radiation. 

2.  Blindness, macular degeneration, retinal detachment, and cataracts are not radiogenic diseases as defined by the applicable VA regulation.  

3.  The preponderance of the evidence is against a finding that an eye disorder, to include blindness, began during service or is causally linked to any incident of service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Entitlement to service connection for a bilateral eye disorder, to include blindness, macular degeneration, retinal detachment, and cataracts, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The enactment of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  While no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  

In several letters of record dated between August 2003 and July 2011, VA informed the Veteran about the information and evidence not of record that is necessary to substantiate his service connection claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  The August 2003 letter specifically addressed claims related to exposure to ionizing radiation.  In addition, the March 2007 letter provided the Veteran notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess.  While this notice was after the initial adjudication of the Veteran's claim, the claim was readjudicated in a statement of the case (SOC), and the Veteran has not alleged that the timing of the notice was prejudicial to him.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Indeed, neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notification.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding the rule of prejudicial error).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records (STRs) and post-service pertinent medical records, including private and VA treatment records and examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the duty to provide an examination or medical opinion, the Board finds that the Veteran was provided a thorough VA medical examination, and two subsequent opinions addressing the issue of etiology.  Such opinions are supported by explanations, and by assessments of the medical evidence, moreover.  There is no duty to provide another examination or to obtain an additional medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also 38 C.F.R. § 3.311 (regarding claims for service connection based upon exposure to radiation).  As explained in the analysis below, the disability at issue is not a radiation disease.

II.  The Claim to Service Connection

The Veteran contends that he developed several eye disabilities to include blindness as a result of exposure to ionizing radiation during his active service between February 1954 and January 1957.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  

Service connection will be presumed for certain chronic diseases that manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves causation or diagnosis, there must be competent evidence to the effect that the claim is plausible.    

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity" which includes the occupation of Hiroshima or Nagasaki Japan during the period of time from August, 6, 1945 to July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  This is further defined as official military duties within 10 miles of the city limits of either city.  38 C.F.R. § 3.309(d)(3)(vi).

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311(b)(2).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

The Veteran served as an X-ray technician during active duty, and it is his contention that blindness and other eye disorders are linked to his alleged in-service exposure in the 1950s to ionizing radiation.  Briefly, before addressing the claim on the merits, the Board must note that the Veteran has not been diagnosed with cancer, and does not have a "radiogenic" disease as established by regulation.  Thus, in order to prove his claim for service connection (based on exposure to radiation), he must show that his eye/vision disorders were caused by exposure to in-service radiation on a direct basis.  See 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.311; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran does not allege having participated in an atmospheric testing of nuclear weapons; rather, he contends that his duties as an X-ray technician caused him to be exposed to ionizing radiation.  He asserts that he wore a dosimeter during service and that on several occasions, the readings were very high.  The Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The evidence of record demonstrates that the Veteran worked during service as an X-ray technician (it is also noted that the Veteran continued to work as an X-ray technician for 40 years following his separation from service, retiring in 1999).  However, the evidence indicates that, not only did the Veteran not incur an eye-related disorder during service, he did not manifest an eye-related disorder until many years after his January 1957 discharge from active service.  

The Veteran's March 1953 induction report of medical examination indicated that the Veteran entered service with 20/20 vision and had normal eyes.  Records dated in May 1955 and April 1956 indicate that the Veteran was prescribed glasses for eye refraction, which is not a disability for VA compensation purposes.  38 C.F.R. § 3.303(c).  The December 1956 separation report of medical examination indicates normal eyes, indicates 20/20 vision, and notes that the Veteran uses "reading glasses."  

The earliest evidence of record indicating an eye disability is found in a private treatment record dated in July 1994.  This record, and other private treatment records dated from the mid 1990s to the early 2000s, detail the Veteran's treatment for several eye disorders to include blindness.  The Board notes that the July 1994 record is dated over 37 years after the Veteran's separation from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).

Despite the lack of evidence indicating a chronic disorder during, or in the first few decades following, service, the Veteran has submitted into the record four letters which support his claim that in-service radiation led to his eye problems.  Three letters from his private physician, Dr. S. (initial used to protect privacy), dated in September, October, and December 2006, support his claim.  These letters include opinions that the Veteran is "extremely disabled," and that legal blindness was part of his disablement which is "service related as his job [was that of] an unprotected X-ray technician."  

The fourth supportive opinion is from a VA optometrist who, following a claims file review, offered an opinion regarding etiology in March 2009.  The clinician stated that 1997 evaluations indicated that right eye blindness was unexplained, and that left eye blindness was due to a macular hole.  It was further observed that there was lattice degeneration present, which caused retinal detachment in the left eye that was later repaired, and that the right eye had pre-retinal detachment that was treated with a prophylactic laser.  The optometrist explained that radiation retinopathy usually develops six to three years after treatment, with 18 months as an average.  It was noted that typically, doses of 3000-5000 rad are necessary to induce retinal changes.  This clinician concluded that "despite not knowing the level of radiation exposure, it is my opinion that it is at least as likely as not that the Veteran's blindness is causally related to ionizing radiation as an x-ray technician from 1954-57."  

Due to factors that render the favorable opinions problematic, which are explained below, the Board sought an expert VHA opinion from a VA ophthalmologist in August 2009.  In September 2009, the Board received a response from the Chief of Ophthalmology at the VA Medical Center in Albuquerque, New Mexico.  Following a thorough review of the relevant medical evidence of record, the ophthalmologist opined that if the Veteran had significant doses of radiation in service, he would have required cataract surgery within one to five years after separating from the military.  The ophthalmologist explained that this is due to the fact that cataracts will show signs of radiogenic toxicity "long before other tissues of the eye."  The physician went on to state that cataract surgery did not occur until the age of 68, and that numerous previous examinations did not find any evidence of radiation retinopathy.  The ophthalmologist concluded that "it is very unlikely (much less than a 50% probability) that [the Veteran] was exposed to significant doses of ionizing radiation to cause damage to his retina to create the retinal diseases/conditions that he developed some forty to fifty years later to cause visual impairment."  

Thus, the record contains conflicting medical opinions with regard to whether the Veteran's eye disabilities are due to in-service exposure to ionizing radiation.  In such a circumstance, the Board must determine how much weight should attach to each medical opinion of record and to provide adequate reasons and bases upon its adoption of one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In addition, the Board notes that it may place greater weight on one medical opinion over another, depending on factors such as reasoning employed and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches").

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discussed, in great detail, how to assess the probative weight of private medical opinions and the value of reviewing the claims folder.  The Court held that a claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

The Board finds two factors that significantly weaken the VA optometrist's supportive opinion.  First, the optometrist noted that 3000-5000 rad (radiation exposure) is necessary to induce retinal changes and that, despite the fact that the dose estimates of the Veteran are unknown, he linked the blindness to radiation exposure.  As noted above, the Veteran was an X-ray technician for 3 years in the military compared with decades after service.  Second, the optometrist noted that radiation retinopathy usually develops six to three years after treatment, with 18 months as an average. (Emphasis added.)  In the Veteran's case, there is no medical evidence of record relating to blindness or any other eye disorder until decades after service.  

Similarly, the Board finds the three supportive letters from the Veteran's private physician to be of limited probative value.  The opinions do not reflect a familiarity with the Veteran's entire medical history dating back to the mid 1950s.  The opinions are not based upon an actual radiation dose estimate.  Also, the opinions do not give a rationale as to why exposure to occupational radiation caused the development of the current eye disorders.  Moreover, the opinions do not address the Veteran's exposure to radiation following service.  Further, the opinions do not address the 37-year absence of eye disorders following the Veteran's service.    

On the other hand, the VHA ophthalmologist's opinion is supported by a clear rationale that is consistent with the evidence of record.  According to this specialist, if there had been significant exposure, cataracts would have been manifested in the 1950s.  Thus, it is reasonable to conclude that there was not the 3000-5000 rad level of exposure deemed necessary by the VA optometrist to cause radiogenic deterioration of the eyes.  There is no contemporaneously recorded medical or lay evidence of any problems with either eye until over 37 years after service.  Further, the evidentiary value of the opinion from the VA ophthalmologist is enhanced by that clinician's status as having more extensive education and training in the area of diagnosing eye disease and in determining the etiology of same when compared to an optometrist, or to the Veteran's private physician who, according to the record, is not an eye specialist.  Indeed, an ophthalmologist is a physician who specializes in the diagnosis and treatment of diseases and defects of the eye, while an optometrist is licensed to examine and treat visual defects of the eye.  See Dorland's Illustrated Medical Dictionary 929, 932 (26th ed. 1981).  It is also again pertinent to point out that the Veteran was an X-ray technician for less than three years during service compared to approximately 40 years after service.   

In view of the foregoing, the Board finds that the preponderance of the evidence is against a nexus between the Veteran's eye disorders and any incident of service, to include exposure to ionizing radiation.  There is no evidence of an onset of an eye disability until decades after service separation.  Further, in considering the favorable medical opinions addressing the contended causal relationship, and the Veteran's lay statements asserting a causal relationship, the Board places far greater weight on the recent VA ophthalmologist's VHA opinion.  That opinion is offered by an expert who reviewed the evidence of record, and whose opinion is consistent with the evidence of record.  By contrast, the private physician's opinions and the VA optometrist's opinion are simply not supported by the evidence of record.  See Guerrieri, supra.  Finally, the Veteran's assertions regarding etiology of his eye problems are of limited probative value as he is not competent to comment on an internal pathology such as the eye disabilities he currently has, particularly given the fact that the documented onset of the disorders is nearly four decades following service.  The question of whether alleged exposure to radiation caused his eye problems is a complex medical question beyond the Veteran's competence to address.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer.         

As such, the preponderance of the evidence is against the claim.  Service connection for any eye disorder, to include blindness, is therefore unwarranted.  See 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a bilateral eye disorder, to include blindness, macular degeneration, retinal detachment, and cataracts is denied.  


REMAND

In an August 2012 rating decision, the RO denied aid and attendance allowance for the Veteran's spouse.  A February 2013 letter to the Veteran indicates that the Veteran filed a notice of disagreement against that decision, and the receipt of a Notice of Disagreement in August 2012 is noted in the Veterans Appeals Control and Locator System (VACOLS). The Veteran must be provided a Statement of the Case (SOC) in response.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must issue a SOC on the issue of aid and attendance allowance for the Veteran's spouse.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this matter and be given an opportunity to respond. 

2.  Should the Veteran respond by submitting a timely substantive appeal, the RO/AMC must return the issue regarding aid and attendance allowance for the Veteran's spouse to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


